Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
VPSI, Inc., appeals the district court’s order affirming the bankruptcy court’s order granting the debtor’s motion for authorization to pursue a state court personal injury suit. We have reviewed the record included on appeal, as well as the parties’ briefs, and find no reversible error. Accordingly, we affirm for the reasons stated by the courts below. See VPSI, Inc. v. Padula, No. 1:15-cv-00612-AJT-IDD (E.D. Va. Aug. 21, 2015); No. 11-12985-BFK (E.D. Va. Apr. 28, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED